Citation Nr: 0723670	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-22 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE
Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1984 to May 
1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted the veteran service connection for chondromalacia 
patella of the right knee and assigned a 10 percent rating 
under Diagnostic Code 5262, effective January 1, 2003.  An 
October 2004 rating decision granted an additional 10 percent 
rating for instability of his right knee effective September 
20, 2004.  The veteran has not indicated disagreement with 
the additional 10 percent rating assigned.  

In July 2006 the veteran withdrew his claim for a helpless 
child.  

The veteran testified at Central Office Board hearing in 
April 2007, during which he raised a secondary service 
connection claim for his left knee and increased rating claim 
for post-traumatic stress disorder (PTSD).  Further review of 
the record indicates that the veteran was granted service 
connection for his left knee in February 2005.  In a March 
2005 letter he was informed that he was granted service 
connection for patellofemoral pain syndrome with medial 
collateral ligament laxity but the letter did not indicate 
for which knee.  If further review is necessary the veteran 
should contact the RO.  The Board refers the veteran's 
increased rating claim for PTSD to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran's service-connected right knee disability is 
moderately disabling.  





CONCLUSIONS OF LAW

The criteria for entitlement to a disability rating of 20 
percent (but no higher) for the veteran's service-connected 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), and Codes 
5262.  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a letter dated in March 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided proper VCAA notice to the veteran in March 2005 
which was after the rating decision on appeal.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the March 2005 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a Board hearing in April 2007.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in October 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in April 2007.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
 
The veteran's service-connected right knee disability has 
been rated by the RO under the provisions of Diagnostic Codes 
5024, 5257, 5262.  Diagnostic Code 5024 for tenosynovitis 
provides that diseases be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating and extension limited 
to 45 degrees warrant a 50 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.  As noted above, the veteran has been 
granted a separate 10 percent evaluation under this code to 
compensate for instability of the knee.  He has not expressed 
any disagreement with this rating.  

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
this provision, a 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  With evidence of malunion of 
the tibia and fibula, a 30 percent evaluation is warranted 
with marked knee or ankle disability, a 20 percent rating is 
warranted with moderate knee or ankle disability, and a 
10 percent evaluation is warranted with slight knee or ankle 
disability.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.  

The evidence has demonstrated that the veteran is entitled to 
a higher rating of 20 percent under Diagnostic Code 5262 as 
his right knee is moderately disabling.  The file is replete 
with various VA and private examinations and treatment 
records.  During a March 2003 VA examination, the veteran 
complained of locking, flexion was 120 degrees and extension 
was -5, with a note that there was no other instability.  
There was no ankylosis.  March 2004 private evaluations 
revealed that the veteran had full extension of the right 
knee and flexion was 130 degrees.  There was no medial or 
lateral laxity.  The veteran did complain of a slipping 
sensation.  The diagnosis was osteoarthritis, chondromalacia 
and subluxation.  It was indicated that the veteran reported 
having shooting knee pain for 10 years.  The examiner opined 
the veteran had moderate physical impairment.  A May 2004 
private evaluation indicated the veteran had full range of 
motion and provided diagnoses of osteoarthritis, patella 
subluxation and chondromalacia.  The veteran at his September 
2004 VA examination complained of excruciating knee pain and 
it was noted he wore a knee brace.  Flexion was 130 degrees 
and extension was normal and painless at 0 degrees.  There 
was no functional impact by repetitive motion.  The diagnosis 
was chondromalacia of the right knee with instability.  A 
February 2005 VA examination reflected the veteran's 
complaints of locking and noted the veteran wore a knee 
brace.  Upon physical examination the veteran had flexion to 
135 degrees and extension was 0 degrees.  There was no 
evidence of painful motion, edema, instability or ankylosis.  
The diagnosis was patellofemoral pain syndrome.  An August 
2005 private evaluation found the veteran had full range of 
motion of the right knee, there was no laxity.  The diagnosis 
was early degenerative arthritis of the knee.  A January 2007 
private examination found the veteran's range of motion was 
within normal limits.  The examiner indicated that the x-rays 
did not reveal abnormalities.  The diagnosis was degenerative 
arthritis.  

Thus the above evidence has manifested that the veteran's 
service-connected right knee is moderately disabling given 
that the veteran wears a brace and has a long history of 
excruciating knee pain.  He has various diagnoses of a right 
knee disorder to include arthritis, patellofemoral pain 
syndrome and chondromalacia.  The next higher rating of 30 
percent is not warranted as the veteran does not have marked 
right knee disability.  The evidence did not show painful 
motion, ankylosis, medial or lateral laxity and there was no 
functional impact by repetitive motion.  The March 2004 
examiner evaluated the veteran's right knee as moderately 
disabling.  The veteran also is not entitled to the next 
higher rating under Diagnostic Codes 5260 and 5261 as he does 
not have flexion limited to 30 degrees and extension limited 
to 15 degrees.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he did not meet the criteria 
for a compensable rating under Diagnostic Codes 5260 and 
5261.  

The veteran also is not entitled to a separate increased 
rating of 20 percent for moderate subluxation or lateral 
instability under Diagnostic Code 5257.  While his May 2004 
and September 2004 evaluations showed he had subluxation and 
instability, his more recent February 2005 VA examination 
found no evidence of instability.  The Board has taken under 
consideration the fact that the veteran wears a knee brace in 
separately assigning him a higher rating of 20 percent under 
Code 5262.  

The veteran argues that his right knee has interfered with 
his employment causing him to change jobs, lose days from 
work and ultimately leave his recent work where he was 
required to climb on trucks several times per shift.  In 
August 2005 a private examiner commented the veteran would 
not be able to continue such work and should seek vocational 
rehabilitation.  In an April 2005 statement the veteran noted 
that he loves to drive and the problem he had was not with 
driving but with having to bend and dump trash.  He asserted 
he was trying to find a strictly driving job.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that a 20 percent rating (but no 
higher) under Diagnostic Code 5262 is warranted.  There is no 
evidence to suggest the need for staged ratings.  As such, an 
increased rating of 20 percent is granted for chondromalacia 
patella of the right knee.  This is in addition to the 10 
percent separate rating under Diagnostic Code 5257.  


ORDER

Entitlement to a 20 percent rating for the veteran's service-
connected chondromalacia patella of the right knee is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


